                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LBS ASSOCIATES, LLC, et al.,                      Case No. 18-cv-03346-JSW
                                                       Plaintiffs,
                                   8
                                                                                           ORDER TO SHOW CAUSE
                                                 v.
                                   9

                                  10     TARGAZYME, INC., et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On September 27, 2019, after the parties filed a notice of settlement in principle, the Court

                                  14   ordered the parties to submit a stipulated dismissal no later than November 4, 2019. (Dkt. No.

                                  15   36.) The parties are HEREBY ORDERED TO SHOW CAUSE, no later than January 27, 2020,

                                  16   why they have not complied with this Court’s order.

                                  17          IT IS SO ORDERED.

                                  18   Dated: January 22, 2020

                                  19                                                   ______________________________________
                                                                                       JEFFREY S. WHITE
                                  20                                                   United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
